Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 2–6, 9, 11, and 13–16 have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claim 2 is objected to because of the following informalities:
There appears to be a typographical error “output identification information … as two-dimensional” in lines 25–26.  It appears Applicant may have intended for this to recite “output identification information … as a two-dimensional…”  Claim 3 (ll. 24–25) and claim 4 (ll. 23–24) contain the same recitation and are rejected under the same rationale Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2–6, 9, 11, and 13–16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “obtain identification information … for a terminal” in lines 16–17.   It is not clear if this is intended to refer to the same “terminal” previously recited in lines 4, 9, 13, and 15, or a different terminal.  Claim 3 (ll. 15–16) and claim 4 (ll. 14–15) contain the same recitation and are rejected under the same rationale.  Appropriate explanation or amendment is required. 

Claim 2 recites the limitation “the operation on the operation panel” in line 27.  There is insufficient antecedent basis for this limitation in the claim.  It appears this is intended to refer to the “operation on the output device” recited in line 24, and has been interpreted as such for the purpose of applying prior art.  Claim 3 (line 26) and claim 4 (line 25) contain the same recitation and are rejected under the same rationale. 

Claim 2 recites the limitation “the information processing apparatus selected by the terminal” in lines 32–33.  There is insufficient antecedent basis for this limitation in the claim as there is no prior reference to selection of an information processing apparatus on or by the terminal.  Claim 3 (ll. 31–32) and claim 4 (ll. 30–31) contain the same recitation and are rejected under the same rationale.

Claim 4 is directed to a “method performed by a relay device” but contains numerous actions that appear to be performed by “the information processing system” (e.g., ll. 21–27) and “the terminal” (e.g., ll. 28–39).  It is not clear if these steps are intended to be part of the claimed method or merely recite characteristics of the intended environment in which the method is to be performed.  The Examiner recommends amending the claims to explicitly recite which element performs each step of the claim.  For example, “displaying, by the terminal, second list 

All claims not individually rejected are rejected by virtue of their dependency from the above claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1–5 and 14–16 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US 20140190049) in view of Xu (US 2012/0038945) further in view of Liu et al. (US 2011/0085196).

With regard to claim 2, Itoh discloses a system comprising: 
an information processing system including an output device (print management terminal 700 and associated printer 750)(¶58); and 

wherein the relay “system” includes processing circuitry configured to: 
receive an obtaining request from the terminal (user connects to the web server using a browser on a mobile station and authenticates)(¶125), 
obtain information of electronic data stored in the information processing apparatus from the information processing apparatus in response to the obtaining request (web server acquires the document list from the document server)(¶127), 
transmit list information regarding the information obtained from the information processing apparatus to the terminal (document list is provided to the mobile station for display)(¶131), 
obtain a selection of a target electronic data included in the list information from the terminal (user may select a document from the document list)(¶136), 
obtain the target electronic data selected by the terminal from the information processing apparatus after obtaining the selection from the terminal (print management server acquires, via the print server, the selected document data from the document server)(¶169–170), and 
transmit the target electronic data received from the information processing apparatus to the information processing system (document data is provided to the print management terminal)(¶173), 

receive, from the relay “system”, the target electronic data (the printable document data is provided to the print management terminal)(¶173) and 
output the target electronic data by the output device (document is processed for printing upon access of a reservation)(¶187–192),
wherein the terminal includes processing circuitry configured to:
display second list information obtained from the relay device , the second list information for the electronic data stored in the information processing apparatus selected by the terminal (document list identifying documents stored in the document server is provided to the mobile station for display)(¶129–31), 
receive second selection of the target electronic data included in the second list information to output by the output device (user may select a document from the document list using the terminal)(¶136), 
display an obtaining screen to obtain the identification information on display of the terminal, after receiving the second selection (after selecting a document from the document list, the user may specify a location for printing the document)(¶144–152), 
obtain the identification information (user may select a location for printing)(¶148–151), and 
transmit the identification information and information for the second selection to the relay “system” (the selected document and selected location are provided to the web server)(¶141; ¶153).
	Itoh fails to specifically disclose that a single relay “system” is a single device including processing to perform the above steps, obtaining identification information of the information processing system from a terminal, the identification information being output from the output 
Xu discloses a similar system for transmitting files to a printer from a mobile device and via a server group (Abstract).  Xu discloses implementing the server group as a single integrated server performing all functions as a known alternative to using individual servers for each function (¶26).  This would have been an advantageous modification to the system disclosed by Itoh since it would have consolidated all functions of the relay system into a single device, reducing associated hardware costs and physical requirements of the system.  Additionally, implementing a system using a single device with multiple functions and implementing the same system with multiple devices would have merely been predictable variations of each other, easily recognized and implemented by one of ordinary skill in the art.
Liu also disclose a similar system for printing files via a network (Abstract).  Liu teaches obtaining identification information of the information processing system from a terminal (the printer ID is provided from the mobile device to the print server along with the print job information)(¶27), the identification information being output from the output device (identification information is output as a dynamic 2D barcode)(¶22), transmitting the target data to the information processing system based on the identification information (print job is provided to the identified printer for output)(¶30), and outputting identification information of the information processing system as a two-dimensional code on the operation panel of the output device in response to receiving a user operation on an operation panel of the output device (printer may display a two-dimensional barcode in response to a user pressing a button on the output device; barcode encodes identification information for the output device)(¶22; ¶24), and 
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a single device with processing circuitry to implement the functions of Itoh’s relay “system” since it would have reduced hardware costs associated with the relay system.  Additionally, doing so would have been a predictable variation of using multiple devices.  Furthermore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow users to obtain necessary identification information of a printer and/or its associated management server by performing an operation on the printer itself such as scanning a two-dimensional code with a camera of a mobile device, in order to allow printing of document when a user is in a new location without prior knowledge of the printer’s identification information.

With regard to claim 3, Itoh discloses a relay “system” connected to a plurality of apparatuses including an information processing apparatus, an information processing system including an output device, and a terminal that is configured to communicate with the relay device, the relay device comprising: 
processing circuitry configured to: 
receive an obtaining request from the terminal (user connects to the web server using a browser on a mobile station and authenticates)(¶125), 

transmit list information regarding to the information obtained from the information processing apparatus to the terminal (document list is provided to the mobile station for display)(¶131), 
obtain a selection of a target electronic data included in the list information from the terminal (user may select a document from the document list)(¶136), 
obtain the target electronic data selected by the terminal from the information processing apparatus after obtaining the selection (print management server acquires, via the print server, the document data from the document server)(¶169–170), and 
transmit the target electronic data to the  information processing system received from the information processing apparatus (document data is provided to the print management terminal)(¶173), 
wherein the information processing system includes processing circuitry configured to: 
receive, from the relay “system”, the target electronic data (the printable document data is provided to the print management terminal)(¶173) and 
output the target electronic data by the output device (document is processed for printing upon access of a reservation)(¶187–192),
wherein the terminal includes processing circuitry configured to:
display second list information obtained from the relay device, the second list information for the electronic data stored in the information processing apparatus selected by the terminal (document list identifying documents stored in the document server is provided to the mobile station for display)(¶129–31), 

display an obtaining screen to obtain the identification information on display of the terminal, after receiving the second selection (after selecting a document from the document list, the user may specify a location for printing the document)(¶144–152), 
obtain the identification information (user may select a location for printing)(¶148–151), and 
transmit the identification information and information for the second selection to the relay “system” (the selected document and selected location are provided to the web server)(¶141; ¶153).
Itoh fails to specifically disclose that a single relay “system” is a single device including processing to perform the above steps, obtaining identification information of the information processing system from a terminal, the identification information being output from the output device, transmitting the target data to the information processing system based on the identification information, and outputting identification information of the information processing system as a two-dimensional code on the operation panel of the output device in response to receiving a user operation on an operation panel of the output device, or that the terminal obtains the identification information from the two-dimensional code being photographed via a camera of the terminal while an obtaining screen is displayed.  
Xu discloses a similar system for transmitting files to a printer from a mobile device and via a server group (Abstract).  Xu discloses implementing the server group as a single integrated server performing all functions as a known alternative to using individual servers for each function (¶26).  This would have been an advantageous modification to the system disclosed by Itoh since it would have consolidated all functions of the relay system into a single 
Liu also disclose a similar system for printing files via a network (Abstract).  Liu teaches obtaining identification information of the information processing system from a terminal (the printer ID is provided from the mobile device to the print server along with the print job information)(¶27), the identification information being output from the output device (identification information is output as a dynamic 2D barcode)(¶22), transmitting the target data to the information processing system based on the identification information (print job is provided to the identified printer for output)(¶30), and outputting identification information of the information processing system as a two-dimensional code on the operation panel of the output device in response to receiving a user operation on an operation panel of the output device (printer may display a two-dimensional barcode in response to a user pressing a button on the output device; barcode encodes identification information for the output device)(¶22; ¶24), and that the terminal obtains the identification information from the two-dimensional code being photographed via a camera of the terminal while an obtaining screen is displayed (user may scan the barcode using a camera of their mobile device to capture and decode the information therein)(¶26).  This would have been an advantageous addition to the system disclosed by Itoh and Xu since it would have allowed users to obtain identification information of a printer and/or a corresponding management server directly from a display on the printer itself, eliminating any need for the user to have prior knowledge of the necessary identification information to use a printer in a new location.
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a single device with processing circuitry to implement the functions of Itoh’s relay “system” since it would have reduced hardware costs associated 

With regard to claim 4, Itoh discloses a method performed by a relay “system” that operates in cooperation with an information processing apparatus (document server 600)(¶127), an information processing system including an output device (print management terminal 700 and associated printer 750)(¶58), and a terminal that is configured to communicate with the relay device (mobile station 100)(¶57), the method comprising: 
receiving an obtaining request from the terminal (user connects to the web server using a browser on a mobile station and authenticates)(¶125), 
obtaining information of electronic data stored in the information processing apparatus from the information processing apparatus in response to the obtaining request (web server acquires the document list from the document server)(¶127); 
transmitting list information regarding to the information obtained from the information processing apparatus to the terminal (document list is provided to the mobile station for display)(¶131); 
obtaining a selection of a target electronic data included in the list information from the terminal (user may select a document from the document list)(¶136); 
obtaining the target electronic data selected by the terminal from the information processing apparatus after obtaining the selection (print management server acquires, via the print server, the document data from the document server)(¶169–170); and 

wherein the information processing system 
receives, from the relay “system”, the target electronic data (the printable document data is provided to the print management terminal)(¶173) and 
outputs the target electronic data by the output device (document is processed for printing upon access of a reservation)(¶187–192),
wherein the terminal:
displays second list information obtained from the relay device, the second list information for the electronic data stored in the information processing apparatus selected by the terminal (document list identifying documents stored in the document server is provided to the mobile station for display)(¶129–31), 
receives second selection of the target electronic data included in the second list information to output by the output device (user may select a document from the document list using the terminal)(¶136), 
displays an obtaining screen to obtain the identification information on display of the terminal, after receiving the second selection (after selecting a document from the document list, the user may specify a location for printing the document)(¶144–152), 
obtains the identification information (user may select a location for printing)(¶148–151), and 
transmits the identification information and information for the second selection to the relay “system” (the selected document and selected location are provided to the web server)(¶141; ¶153).

Xu discloses a similar system for transmitting files to a printer from a mobile device and via a server group (Abstract).  Xu discloses implementing the server group as a single integrated server performing all functions as a known alternative to using individual servers for each function (¶26).  This would have been an advantageous modification to the system disclosed by Itoh since it would have consolidated all functions of the relay system into a single device, reducing associated hardware costs and physical requirements of the system.  Additionally, implementing a system using a single device with multiple functions and implementing the same system with multiple devices would have merely been predictable variations of each other, easily recognized and implemented by one of ordinary skill in the art.
Liu also disclose a similar system for printing files via a network (Abstract).  Liu teaches obtaining identification information of the information processing system from a terminal (the printer ID is provided from the mobile device to the print server along with the print job information)(¶27), the identification information being output from the output device (identification information is output as a dynamic 2D barcode)(¶22), transmitting the target data to the information processing system based on the identification information (print job is provided to the identified printer for output)(¶30), and outputting identification information of the information processing system as a two-dimensional code on the operation panel of the output 
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a single device with processing circuitry to implement the functions of Itoh’s relay “system” since it would have reduced hardware costs associated with the relay system.  Additionally, doing so would have been a predictable variation of using multiple devices.  Furthermore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow users to obtain necessary identification information of a printer and/or its associated management server by performing an operation on the printer itself such as scanning a two-dimensional code with a camera of a mobile device, in order to allow printing of document when a user is in a new location without prior knowledge of the printer’s identification information.

With regard to claim 5, Itoh further discloses the system includes the information processing apparatus (document server 600)(¶127), wherein the information processing apparatus includes processing circuitry configured to: transmit the list information to the relay device (web server acquires the document list from the document server)(¶127), and transmit 

With regard to claim 14, Itoh further discloses the information processing system transmits a request signal to the relay device, wherein the relay device transmits the target electronic data to the information processing system in response to the request signal received from the information processing system (print management terminal requests/acquires the target data from the management server based on the previously received reservation information)(¶173).

Claims 15 and 16 are rejected under the same rationale as claim 14, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Claims 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Xu further in view of Liu further in view of Hashimoto (US 2005/0105722).

With regard to claim 6, while the system disclosed by Itoh, Xu and Liu shows substantial features of the claimed invention (discussed above), it fails to specifically disclose the processing circuitry of the relay device is further configured to: receive first identification information for identifying the information processing apparatus from the terminal and obtain information of electronic data stored in the information processing apparatus from the information processing apparatus identified by the first identification information.
Hashimoto discloses a similar system for printing documents stored in a remote data storage (Abstract).  Hashimoto teaches a user providing identification information for identifying 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow users to input identification information for identifying a document server and obtain information regarding the data stored in the identified document server, to permit users to access and print documents from multiple document servers. 

Claims 9 and 11 are rejected under the same rationale as claim 6, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Xu further in view of Liu further in view of Fukasawa (US 2004/0143566).

With regard to claim 13, Itoh further discloses a terminal, wherein the terminal includes processing circuitry configured to: 
display second list information obtained from the relay device (document list is obtained and displayed on the mobile station)(¶127–131), the information processing apparatus being configured to store electronic data to output by the output device (document server stores documents available for printing)(¶121),

wherein the relay device includes processing circuitry configured to: 
transmit the second list information regarding the information obtained from the information processing apparatus to the terminal (document is acquired from the document server and sent to the mobile station)(¶127), 
obtain the second selection of the target electronic data included in the second list information from the terminal (user may select the desired document to be printed)(¶131; ¶141).
Itoh fails to specifically disclose displaying first list information of a plurality of apparatuses and receiving a first selection of the information processing apparatus from among the plurality of information apparatuses included in the first list information.
Fukasawa discloses a similar system for obtaining and printing documents via a network (Abstract).  Fukasawa teaches displaying a first list of a plurality of document servers and receiving a first selection of a document server in the list to view the documents available on that server (¶103–105; fig. 12).  This would have been an advantageous addition to the system disclosed by Itoh, Xu and Liu since it would have allowed users to select from multiple document servers across the network, view the documents available in each server, and print those documents.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the user with a list of document servers available in the network, receive a selection from the list, and display the documents therein to permit users to access documents on a plurality of document servers in the network. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Partridge et al. (US 2012/0250065) discloses a similar system for printing documents from a portable device, including scanning an optical code displayed on the printer enabling the user to identify the printer by scanning he code (Abstract; ¶28–32).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.